Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (CN108010775).
Regarding claim 1, Yang teaches a keyswitch structure, comprising: a base 16; a cap (24, 20, 22) disposed corresponding to the base, the cap having a first cam portion 62  movable relative to the base; a restoring member 26 disposed between the base and the cap and configured to provide a restoring force to enable the first cam portion to move away from the base; and a first tactile adjustment unit (14, 48) disposed corresponding to the first cam portion, the first tactile adjustment unit comprising a first holder 14 and a first tactile feedback member 48 mounted on the first holder, wherein the first holder is movable relative to the base to change a position of the first tactile feedback member relative to the first cam portion before the cap is pressed, so as to change a pressing force required for the first cam portion to move toward the base when the cap is pressed (the holder 14 adjusts the distance between the cam 62 and the feedback member 48, see Figs. 7-9).
Regarding claim 12, Yang teaches a keyswitch structure wherein the tactile feedback member 48 comprises an elastic member 54 having a positioning portion 52 and a movable portion 58; the positioning portion is positioned on the holder 14 (the feedback member 48 is poisoned on the holder 14); the movable portion is bent from one end of the positioning portion toward the positioning portion to be movable relative to the positioning portion (Fig. 7).
Allowable Subject Matter
Claims 2-6, 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art fails to teach or show, alone or in combination, the claimed device wherein the base has an accommodation space and a first opening communicating with the accommodation space; the restoring member is disposed in the accommodation space, and the first holder is disposed at one side of the base corresponding to the first opening, so that the first tactile feedback member faces the accommodation space.
Regarding claim 13, the prior art fails to teach or show, alone or in combination, the claimed device wherein the holder comprises a positioning structure and a restricting portion; the positioning portion is positioned by the positioning structure; the restricting portion is disposed corresponding to the movable portion to restrict movement of the elastic member.  
Regarding claim 16, the prior art fails to teach or show, alone or in combination, the claimed device wherein the holder moves to drive the tactile feedback member inside or outside a moving path of the cam portion; when the tactile feedback member is located inside the moving path, and the cap moves toward the base, the cam portion interferes with the tactile feedback member; when the tactile feedback member is located outside the moving path, and the cap moves toward the base, the cam portion passes the tactile feedback member without interfering therewith.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/Primary Examiner, Art Unit 2833